PROMISSORY NOTE


$6,869,382.73
October 22, 2009



FOR VALUE RECEIVED, Cullen Agricultural Holding Corp., a Delaware corporation
(“Maker”), having an address at 22 Barnett Shoals Road, Watkinsville, Georgia
30677, hereby promises to pay to the order of Cullen Inc Holdings Ltd., its
heirs, administrators, executors, guardians, successors and/or assigns (any of
which is hereinafter referred to as “Holder” or “Payee”), at Level 9, Walker
Wayland Centre, 68 Shortland Street, Auckland, New Zealand, Post Office Box
91269, in lawful money of the United States, the sum of SIX MILLION EIGHT
HUNDRED SIXTY NINE THOUSAND THREE HUNDRED EIGHTY TWO DOLLARS AND SEVENTY THREE
CENTS ($6,869,382.73) (“Principal Amount”) as soon as reasonably practicable
(and in no event later than January 20, 2010) (the “Maturity Date”).  This Note
is being issued pursuant to that certain Agreement and Plan of Reorganization
(“Merger Agreement”), dated as of September 4, 2009, as amended, between Maker,
Payee, Triplecrown Acquisition Corp., CAT Merger Sub, Inc. and Cullen
Agricultural Technologies, Inc. as a result of there being insufficient funds to
repay the Payee for the purchase of certain land pursuant to the Merger
Agreement.  This Note will bear interest at 8% per annum payable in full upon
payment of this Note.  Upon payment of the Principal Amount of the Note and
payment of accrued but unpaid interest on the Note, if any, this Note and
Maker’s obligations hereunder shall be discharged and fully satisfied. This Note
may be prepaid in whole or in part at any time without penalty or premium but
with payment of accrued interest to the date of prepayment, if any.


This Promissory Note shall be binding upon the Maker and its legal
representatives, heirs and assigns.


Maker hereby waives presentment, demand for payment, notice of dishonor, notice
of protest and protest and all other notices or demands in connection with the
delivery, acceptance, performance, default or endorsement of this Note. This
Note shall be governed by and construed and enforced in accordance with the
internal law of the State of New York, without giving effect to conflicts of
law. Maker hereby agrees that any action, proceeding or claim against it arising
out of or relating in any way to this Note may be brought and enforced in the
courts, located in the County of New York, of the State of New York or the
United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction. Maker hereby waives any objection to
such jurisdiction and that such courts represent an inconvenient forum. MAKER
FURTHER WAIVES TRIAL BY JURY AND WAIVES THE RIGHT TO INTERPOSE ANY DEFENSE,
SETOFF OR COUNTERCLAIM OF ANY NATURE OR DESCRIPTION. Maker agrees that Holder
shall be entitled to collect from Maker all of Holder’s reasonable attorneys’
fees and expenses relating to such action or proceeding.


 
CULLEN AGRICULTURAL
 
HOLDING CORP.
   
By:  
   
Name: Eric J. Watson
 
Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 